  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 1 of 26 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PFIZER INC., WARNER-LAMBERT        )
COMPANY LLC, PF PRISM C.V., PFIZER )
MANUFACTURING HOLDINGS LLC and     )
PFIZER PFE IRELAND                 )
PHARMACEUTICALS HOLDING 1 B.V.,    )
                                   )
              Plaintiff,           )
                                   )
      v.                           ) C.A. No. __________________
                                   )
TEVA PHARMACEUTICALS USA, INC. and )
TEVA PHARMACEUTICALS INDUSTRIES, )
LTD.,                              )
                                   )
              Defendants.          )

                                        COMPLAINT

       Pfizer Inc., Warner-Lambert Company LLC, PF PRISM C.V., Pfizer Manufacturing

Holdings LLC, and Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V. (collectively “Pfizer”)

file this Complaint for patent infringement against Teva Pharmaceuticals USA, Inc., Teva

Pharmaceuticals Industries, Ltd (collectively, “Teva”), and by their attorneys, hereby allege as

follows:

       1.     This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code, and for a declaratory judgment of patent infringement under

28 U.S.C. §§ 2201 and 2202 and the patent laws of the United States, Title 35, United States

Code, that arises out of Teva’s submission of an Abbreviated New Drug Application (“ANDA”)

to the U.S. Food and Drug Administration (“FDA”) seeking approval to commercially

manufacture, use, offer for sale, sell, and/or import generic versions of IBRANCE® (Palbociclib)

capsules, 75 mg, 100 mg, and 125 mg, prior to the expiration of U.S. Patent No. 6,936,612 (“the

’612 patent”); U.S. Patent No. 7,208,489 (“the ’489 patent”); and U.S. Patent No. 7,456,168
   Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 2 of 26 PageID #: 2




(“the ’168 patent”). These three patents are referred to collectively herein as “the patents-in-

suit.”

         2.       Teva Pharmaceuticals USA, Inc. notified Pfizer by letter dated March 21, 2019

(“Teva’s Notice Letter”) that it had submitted to the FDA ANDA No. 213088.                  (“Teva’s

ANDA”), seeking approval from the FDA to engage in the commercial manufacture, use and/or

sale of generic Palbociclib capsules, 75mg, 100 mg, and 125 mg (“Teva’s ANDA Product”) prior

to the expiration of the patents-in-suit.

                                              PARTIES

         3.       Plaintiff Pfizer Inc. is a corporation organized and existing under the laws of the

State of Delaware and having a place of business at 235 East 42nd Street, New York, New York

10017.        Pfizer Inc. is the holder of New Drug Application (“NDA”) No. 207103 for the

manufacture and sale of palbociclib tablets, 75 mg, 100 mg and 125 mg, which has been

approved by the FDA.

         4.       Plaintiff Warner-Lambert Company LLC is a limited liability company organized

and existing under the laws of the State of Delaware, and having a place of business at 235 East

42nd Street, New York, New York 10017.

         5.       Plaintiff PF PRISM C.V. is a limited partnership (commanditaire vennootschap)

organized under the laws of the Netherlands, having its registered seat in Rotterdam, the

Netherlands, that for all purposes is represented by and acting through its general partner Pfizer

Manufacturing Holdings LLC, a limited liability company organized under the laws of the State

of Delaware, and having its address at 235 East 42nd Street, New York, New York 10017.

         6.       Plaintiff Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V. is a private limited

liability company (besloten vennootschap) organized under the laws of the Netherlands, having




                                                   2
  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 3 of 26 PageID #: 3




its registered seat in Rotterdam, the Netherlands, having its business address at Rivium Westlaan

142, 2909 LD, Capelle aan den IJssel, the Netherlands.

       7.      Upon information and belief, defendant Teva Pharmaceuticals Industries, Ltd. is a

corporation organized and existing under the laws of the State of Israel with its principal place of

business at 5 Basel Street, P.O. Box 3190, Petach Tikva 49131, Israel. Upon information and

belief, Teva Pharmaceuticals Industries, Ltd. is in the business of, among other things,

manufacturing and selling generic versions of branded pharmaceutical drugs through various

operating subsidiaries, including Teva Pharmaceuticals USA, Inc.

       8.      Upon information and belief, defendant Teva Pharmaceuticals USA, Inc. is a

corporation organized and existing under the laws of the State of Delaware, having places of

business at 425 Privet Road, Horsham, Pennsylvania 19044, and 1090 Horsham Road, North

Wales, Pennsylvania 19454. Upon information and belief, Teva Pharmaceuticals USA, Inc. is in

the business of, among other things, manufacturing and selling generic versions of branded

pharmaceutical products for the U.S. market.

       9.      Upon information and belief, Teva Pharmaceuticals USA, Inc. is a wholly owned

subsidiary of Teva Pharmaceuticals Industries, Ltd. Teva Pharmaceuticals Industries, Ltd. and

Teva Pharmaceuticals USA, Inc. are collectively referred to herein as “Teva.”

       10.     Upon information and belief, Teva Pharmaceuticals Industries, Ltd. and Teva

Pharmaceuticals USA, Inc. acted in concert to prepare and submit Teva’s ANDA to the FDA.

       11.     Upon information and belief, Teva Pharmaceuticals Industries, Ltd. and Teva

Pharmaceuticals USA, Inc. know and intend that upon approval of Teva’s ANDA, Teva

Pharmaceuticals Industries, Ltd. will manufacture Teva’s ANDA Product and Teva

Pharmaceuticals USA, Inc. will directly or indirectly market, sell, and distribute Teva’s ANDA




                                                 3
  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 4 of 26 PageID #: 4




Product throughout the United States, including in Delaware. Upon information and belief, Teva

Pharmaceuticals Industries, Ltd. and Teva Pharmaceuticals USA, Inc. are agents of each other

and/or operate in concert as integrated parts of the same business group, including with respect to

Teva’s ANDA Product, and enter into agreements with each other that are nearer than arm’s

length. Upon information and belief, Teva Pharmaceuticals USA, Inc. participated in, assisted,

and cooperated with Teva Pharmaceuticals Industries, Ltd. in the acts complained of herein.

       12.     Upon information and belief, following any FDA approval of Teva’s ANDA,

Teva Pharmaceuticals Industries, Ltd. and Teva Pharmaceuticals USA, Inc. will act in concert to

distribute and sell Teva’s ANDA Product throughout the United States, including within

Delaware.

                                JURISDICTION AND VENUE

       13.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331, 1338(a), and

2201 and 2202.

       14.     Teva Pharmaceuticals Industries, Ltd. is subject to personal jurisdiction in

Delaware because, among other things, Teva Pharmaceuticals Industries, Ltd., itself and through

its wholly-owned subsidiary Teva Pharmaceuticals USA, Inc., has purposefully availed itself of

the benefits and protections of Delaware’s laws such that it should reasonably anticipate being

haled into court here. Upon information and belief, Teva Pharmaceuticals Industries, Ltd., itself

and through its subsidiary Teva Pharmaceuticals USA, Inc., develops, manufactures, imports,

markets, offers to sell, and/or sells generic drugs throughout the United States, including in the

State of Delaware and therefore transacts business within the State of Delaware, and/or has

engaged in systematic and continuous business contacts within the State of Delaware.            In

addition, Teva Pharmaceuticals Industries, Ltd. is subject to personal jurisdiction in Delaware

because, upon information and belief, it controls Teva Pharmaceuticals USA, Inc. and therefore


                                                4
  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 5 of 26 PageID #: 5




the activities of Teva Pharmaceuticals USA, Inc. in this jurisdiction are attributed to Teva

Pharmaceuticals Industries, Ltd.

       15.    Teva Pharmaceuticals USA, Inc. is subject to personal jurisdiction in Delaware

because, among other things, it has purposely availed itself of the benefits and protections of

Delaware’s laws such that it should reasonably anticipate being haled into court here. Teva

Pharmaceuticals USA, Inc. is a corporation organized and existing under the laws of the State of

Delaware, is qualified to do business in Delaware, and has appointed a registered agent for

service of process in Delaware. It therefore has consented to general jurisdiction in Delaware.

In addition, upon information and belief, Teva Pharmaceuticals USA, Inc. develops,

manufactures, imports, markets, offers to sell, and/or sells generic drugs throughout the United

States, including in the State of Delaware and therefore transacts business within the State of

Delaware related to Pfizer’s claims, and/or has engaged in systematic and continuous business

contacts within the State of Delaware.

       16.    Teva has previously used the process contemplated by the Hatch-Waxman Act to

challenge branded pharmaceutical companies’ patents by filing a certification of the type

described in Section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV),

serving a notice letter on those companies, and engaging in patent litigation arising from the

process contemplated by the Hatch-Waxman Act.

       17.    Upon information and belief, Teva, with knowledge of the Hatch-Waxman Act

process, directed Teva’s Notice Letter to Pfizer, an entity incorporated in Delaware, and alleged

in Teva’s Notice Letter that Pfizer’s patents are invalid. Upon information and belief, Teva

knowingly and deliberately challenged Pfizer’s patent rights, and knew when it did so that it was




                                               5
  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 6 of 26 PageID #: 6




triggering the forty-five day period for Pfizer to bring an action for patent infringement under the

Hatch-Waxman Act.

       18.      Because Pfizer Inc. is incorporated in Delaware, Pfizer Inc. suffers injury and

consequences from Teva’s filing of Teva’s ANDA, challenging Pfizer’s patent rights, in

Delaware. Upon information and belief, Teva knew that it was deliberately challenging the

patent rights of a Delaware entity and seeking to invalidate intellectual property held in

Delaware. Teva has been a litigant in connection with other infringement actions under the

Hatch-Waxman Act, and reasonably should have anticipated that by sending Teva’s Notice

Letter to Pfizer Inc., a Delaware corporation, that it would be sued in Delaware for patent

infringement.

       19.      Upon information and belief, if Teva’s ANDA is approved, Teva will directly or

indirectly manufacture, market, sell, and/or distribute Teva’s ANDA Product within the United

States, including in Delaware, consistently with Teva’s practices for the marketing and

distribution of other generic pharmaceutical products.       Upon information and belief, Teva

regularly does business in Delaware, and its practices with other generic pharmaceutical products

have involved placing those products into the stream of commerce for distribution throughout the

United States, including in Delaware.            Upon information and belief, Teva’s generic

pharmaceutical products are used and/or consumed within and throughout the United States,

including in Delaware. Upon information and belief, Teva’s ANDA Product will be prescribed

by physicians practicing in Delaware, dispensed by pharmacies located within Delaware, and

used by patients in Delaware. Each of these activities would have a substantial effect within

Delaware and would constitute infringement of Pfizer’s patents in the event that Teva’s ANDA

Product is approved before the patents expire.




                                                  6
  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 7 of 26 PageID #: 7




          20.   Upon information and belief, Teva derives substantial revenue from generic

pharmaceutical products that are used and/or consumed within Delaware, and which are

manufactured by Teva and/or for which Teva Pharmaceuticals Industries, Ltd. or Teva

Pharmaceuticals USA, Inc. is the named applicant on approved ANDAs. Upon information and

belief, various products for which Teva Pharmaceuticals Industries, Ltd. or Teva

Pharmaceuticals USA, Inc. is the named applicant on approved ANDAs are available at retail

pharmacies in Delaware.

          21.   Venue is proper in this district as to Teva Pharmaceuticals Industries, Ltd.

pursuant to 28 U.S.C. §§ 1391 and 1400(b) because, inter alia, Teva Pharmaceuticals Industries,

Ltd. is a corporation organized and existing under the laws of the State of Israel and is subject to

personal jurisdiction in this judicial district.

          22.   Venue is proper in this district as to Teva Pharmaceuticals USA, Inc. pursuant to

28 U.S.C. §§ 1391 and 1400(b) because, inter alia, Teva Pharmaceuticals USA, Inc. is a

corporation organized and existing under the laws of the State of Delaware and is subject to

personal jurisdiction in this judicial district.

                     COUNT I - INFRINGEMENT OF THE ’612 PATENT

          23.   Pfizer incorporates each of the preceding paragraphs 1–22 as if fully set forth

herein.

          24.   The inventors named on the ’612 patent are Mark Barvian, Richard J. Booth, John

Quin, III, Joseph T. Repine, Derek J. Sheehan, Peter L. Toogood, Scott N. Vanderwel, and

Hairong Zhou.

          25.   The ’612 patent, entitled “2-(Pyridin-2-ylamino)-pyrido[2,3-d]pyrimidin-7-ones”

(attached as Exhibit A), was duly and legally issued on August 30, 2005.

          26.   Pfizer is the owner and assignee of the ’612 patent.


                                                   7
  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 8 of 26 PageID #: 8




        27.     Claim 1 of the ’612 patent recites “[a] compound which is 6-Acetyl-8-

cyclopentyl-5-methyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-

one.”

        28.     Claim 2 of the ’612 patent recites “A pharmaceutical composition comprising a

therapeutically effective amount of the compound according to claim 1 and a pharmaceutical

carrier therefor.”

        29.     IBRANCE® is covered by claims 1 and 2 of the ’612 patent, and the ’612 patent

has been listed in connection with IBRANCE® in the FDA’s Orange Book.

        30.     In Teva’s Notice Letter, Teva notified Pfizer of the submission of Teva’s ANDA

to the FDA. The purpose of this submission was to obtain approval under the FDCA to engage

in the commercial manufacture, use, offer for sale, sale and/or importation of Teva’s ANDA

Product prior to the expiration of the ’612 patent.

        31.     In Teva’s Notice Letter, Teva also notified Pfizer that, as part of its ANDA, Teva

had filed certifications of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C.

§ 355 (j)(2)(B)(iv), with respect to the ’612 patent. On information and belief, Teva submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’612 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Teva’s ANDA Product.

        32.     Teva’s ANDA Product and the use of Teva’s ANDA Product are covered by

claims 1 and 2 of the ’612 patent.

        33.     In Teva’s Notice Letter, Teva did not contest the infringement of claim 1 or 2 of

the ’612 patent on any basis other than the alleged invalidity of those claims.




                                                 8
  Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 9 of 26 PageID #: 9




       34.      Teva’s submission of Teva’s ANDA for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Teva’s

ANDA Product before the expiration of the ’612 patent was an act of infringement of the ’612

patent under 35 U.S.C. § 271(e)(2)(A).

       35.     On information and belief, Teva will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Teva’s ANDA Product immediately and

imminently upon approval of its ANDA.

       36.     The manufacture, use, sale, offer for sale, or importation of Teva’s ANDA

Product would infringe claims 1 and 2 of the ’612 patent.

       37.     On information and belief, the manufacture, use, sale, offer for sale, or

importation of Teva’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would infringe claims 1 and 2 of the ’612 patent.

       38.     On information and belief, Teva plans and intends to, and will, actively induce

infringement of the ’612 patent when Teva’s ANDA is approved, and plans and intends to, and

will, do so immediately and imminently upon approval. Teva’s activities will be done with

knowledge of the ’612 patent and specific intent to infringe that patent.

       39.     On information and belief, Teva knows that Teva’s ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’612 patent, that

Teva’s ANDA Product is not a staple article or commodity of commerce, and that Teva’s ANDA

Product and its proposed labeling are not suitable for substantial noninfringing use.      On

information and belief, Teva plans and intends to, and will, contribute to infringement of the

’612 patent immediately and imminently upon approval of Teva’s ANDA.




                                                 9
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 10 of 26 PageID #: 10




          40.   Notwithstanding Teva’s knowledge of the claims of the ’612 patent, Teva has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Teva’s

ANDA Product with its product labeling following FDA approval of Teva’s ANDA prior to the

expiration of the ’612 patent.

          41.   The foregoing actions by Teva constitute and/or will constitute infringement of

the ’612 patent; active inducement of infringement of the ’612 patent; and contribution to the

infringement by others of the ’612 patent.

          42.   On information and belief, Teva has acted with full knowledge of the ’612 patent

and without a reasonable basis for believing that it would not be liable for infringement of the

’612 patent; active inducement of infringement of the ’612 patent; and/or contribution to the

infringement by others of the ’612 patent.

          43.   Pfizer will be substantially and irreparably damaged by infringement of the ’612

patent.

          44.   Unless Teva is enjoined from infringing the ’612 patent, actively inducing

infringement of the ’612 patent, and contributing to the infringement by others of the ’612

patent, Pfizer will suffer irreparable injury. Pfizer has no adequate remedy at law.

                        COUNT II - DECLARATORY JUDGMENT
                        OF INFRINGEMENT OF THE ’612 PATENT

          45.   Pfizer incorporates each of the preceding paragraphs 1–44 as if fully set forth

herein.

          46.   The Court may declare the rights and legal relations of the parties pursuant to

28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Pfizer on the

one hand and Teva on the other regarding Teva’s infringement, active inducement of




                                                 10
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 11 of 26 PageID #: 11




infringement, and contribution to the infringement by others of the ’612 patent, and/or the

validity of the ’612 patent.

        47.     Claim 1 of the ’612 patent recites “[a] compound which is 6-Acetyl-8-

cyclopentyl-5-methyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-

one.”

        48.     Claim 2 of the ’612 patent recites “A pharmaceutical composition comprising a

therapeutically effective amount of the compound according to claim 1 and a pharmaceutical

carrier therefor.”

        49.     In Teva’s Notice Letter, Teva notified Pfizer of the submission of Teva’s ANDA

to the FDA. The purpose of this submission was to obtain approval under the FDCA to engage

in the commercial manufacture, use, offer for sale, sale and/or importation of Teva’s ANDA

Product prior to the expiration of the ’612 patent.

        50.     In Teva’s Notice Letter, Teva also notified Pfizer that, as part of its ANDA, Teva

had filed certifications of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C.

§ 355 (j)(2)(B)(iv), with respect to the ’612 patent. On information and belief, Teva submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’612 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Teva’s ANDA Product.

        51.     Teva’s ANDA Product and the use of Teva’s ANDA Product are covered by

claims 1 and 2 of the ’612 patent.

        52.     In Teva’s Notice Letter, Teva did not contest the infringement of claim 1 or 2 of

the ’612 patent on any basis other than the alleged invalidity of those claims.




                                                 11
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 12 of 26 PageID #: 12




       53.     On information and belief, Teva will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Teva’s ANDA Product immediately and

imminently upon approval of its ANDA.

       54.     The manufacture, use, sale, offer for sale, or importation of Teva’s ANDA

Product would infringe claims 1 and 2 of the ’612 patent.

       55.     On information and belief, the manufacture, use, sale, offer for sale, or

importation of Teva’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would infringe claims 1 and 2 of the ’612 patent.

       56.     On information and belief, Teva plans and intends to, and will, actively induce

infringement of the ’612 patent when Teva’s ANDA is approved, and plans and intends to, and

will, do so immediately and imminently upon approval. Teva’s activities will be done with

knowledge of the ’612 patent and specific intent to infringe that patent.

       57.     On information and belief, Teva knows that Teva’s ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’612 patent, that

Teva’s ANDA Product is not a staple article or commodity of commerce, and that Teva’s ANDA

Product and its proposed labeling are not suitable for substantial noninfringing use.            On

information and belief, Teva plans and intends to, and will, contribute to infringement of the

’612 patent immediately and imminently upon approval of Teva’s ANDA.

       58.     Notwithstanding Teva’s knowledge of the claims of the ’612 patent, Teva has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Teva’s

ANDA Product with its product labeling following FDA approval of Teva’s ANDA prior to the

expiration of the ’612 patent.




                                                 12
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 13 of 26 PageID #: 13




          59.   The foregoing actions by Teva constitute and/or will constitute infringement of

the ’612 patent; active inducement of infringement of the ’612 patent; and contribution to the

infringement by others of the ’612 patent.

          60.   On information and belief, Teva has acted with full knowledge of the ’612 patent

and without a reasonable basis for believing that it would not be liable for infringement of the

’612 patent; active inducement of infringement of the ’612 patent; and/or contribution to the

infringement by others of the ’612 patent.

          61.   Pfizer will be substantially and irreparably damaged by infringement of the ’612

patent.

          62.   The Court should declare that the commercial manufacture, use, sale, offer for

sale or importation of Teva’s ANDA Product with its proposed labeling, or any other Teva drug

product that is covered by or whose use is covered by the ’612 patent, will infringe, induce the

infringement of, and contribute to the infringement by others of the ’612 patent, and that the

claims of the ’612 patent are not invalid.

                   COUNT III - INFRINGEMENT OF THE ’489 PATENT

          63.   Pfizer incorporates each of the preceding paragraphs 1–62 as if fully set forth

herein.

          64.   The inventors named on the ’489 patent are Mark Barvian, Richard J. Booth, John

Quin, III, Joseph T. Repine, Derek J. Sheehan, Peter L. Toogood, Scott N. Vanderwel, and

Hairong Zhou.

          65.   The ’489 patent, entitled “2-(pyridin-2-ylamino)-pyrido [2,3-d]pyrimidin-7-ones”

(attached as Exhibit B), was duly and legally issued on April 24, 2007.

          66.   Pfizer is the owner and assignee of the ’489 patent.




                                                 13
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 14 of 26 PageID #: 14




       67.     The ’489 patent claims, inter alia, a compound of the formula recited in claim 1

of the ’489 patent.

       68.     IBRANCE® is covered by one or more claims of the ’489 patent, including claim

1–7 and 9 of the ’489 patent, and the ’489 patent has been listed in connection with IBRANCE®

in the FDA’s Orange Book.

       69.     In Teva’s Notice Letter, Teva notified Pfizer of the submission of Teva’s ANDA

to the FDA. The purpose of this submission was to obtain approval under the FDCA to engage

in the commercial manufacture, use, offer for sale, sale and/or importation of Teva’s ANDA

Product prior to the expiration of the ’489 patent.

       70.     In Teva’s Notice Letter, Teva also notified Pfizer that, as part of its ANDA, Teva

had filed certifications of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C.

§ 355 (j)(2)(B)(iv), with respect to the ’489 patent. On information and belief, Teva submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’489 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Teva’s ANDA Product.

       71.     Teva’s ANDA Product and the use of Teva’s ANDA Product are covered by at

least claims 1–7 and 9 of the ’489 patent.

       72.     In Teva’s Notice Letter, Teva did not contest the infringement of claim 1–7 and 9

of the ’489 patent on any basis other than the alleged invalidity of those claims.

       73.      Teva’s submission of Teva’s ANDA for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Teva’s

ANDA Product before the expiration of the ’489 patent was an act of infringement of the ’489

patent under 35 U.S.C. § 271(e)(2)(A).




                                                 14
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 15 of 26 PageID #: 15




       74.     On information and belief, Teva will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Teva’s ANDA Product immediately and

imminently upon approval of its ANDA.

       75.     The manufacture, use, sale, offer for sale, or importation of Teva’s ANDA

Product would infringe one or more claims of the ’489 patent, including, inter alia, claims 1–7

and 9 of the ’489 patent.

       76.     On information and belief, the manufacture, use, sale, offer for sale, or

importation of Teva’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would infringe one or more claims of the ’489 patent, including, inter alia,

claims 1–7 and 9 of the ’489 patent.

       77.     On information and belief, Teva plans and intends to, and will, actively induce

infringement of the ’489 patent when Teva’s ANDA is approved, and plans and intends to, and

will, do so immediately and imminently upon approval. Teva’s activities will be done with

knowledge of the ’489 patent and specific intent to infringe that patent.

       78.     On information and belief, Teva knows that Teva’s ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’489 patent, that

Teva’s ANDA Product is not a staple article or commodity of commerce, and that Teva’s ANDA

Product and its proposed labeling are not suitable for substantial noninfringing use.            On

information and belief, Teva plans and intends to, and will, contribute to infringement of the

’489 patent immediately and imminently upon approval of Teva’s ANDA.

       79.     Notwithstanding Teva’s knowledge of the claims of the ’489 patent, Teva has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Teva’s




                                                 15
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 16 of 26 PageID #: 16




ANDA Product with its product labeling following FDA approval of Teva’s ANDA prior to the

expiration of the ’489 patent.

          80.   The foregoing actions by Teva constitute and/or will constitute infringement of

the ’489 patent; active inducement of infringement of the ’489 patent; and contribution to the

infringement by others of the ’489 patent.

          81.   On information and belief, Teva has acted with full knowledge of the ’489 patent

and without a reasonable basis for believing that it would not be liable for infringement of the

’489 patent; active inducement of infringement of the ’489 patent; and/or contribution to the

infringement by others of the ’489 patent.

          82.   Pfizer will be substantially and irreparably damaged by infringement of the ’489

patent.

          83.   Unless Teva is enjoined from infringing the ’489 patent, actively inducing

infringement of the ’489 patent, and contributing to the infringement by others of the ’489

patent, Pfizer will suffer irreparable injury. Pfizer has no adequate remedy at law.

                        COUNT IV - DECLARATORY JUDGMENT
                        OF INFRINGEMENT OF THE ’489 PATENT

          84.   Pfizer incorporates each of the preceding paragraphs 1–83 as if fully set forth

herein.

          85.   The Court may declare the rights and legal relations of the parties pursuant to

28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Pfizer on the

one hand and Teva on the other regarding Teva’s infringement, active inducement of

infringement, and contribution to the infringement by others of the ’489 patent, and/or validity of

the ’489 patent.




                                                16
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 17 of 26 PageID #: 17




       86.     The ’489 patent claims, inter alia, a compound of the formula recited in claim 1

of the ’489 patent.

       87.     In Teva’s Notice Letter, Teva notified Pfizer of the submission of Teva’s ANDA

to the FDA. The purpose of this submission was to obtain approval under the FDCA to engage

in the commercial manufacture, use, offer for sale, sale and/or importation of Teva’s ANDA

Product prior to the expiration of the ’489 patent.

       88.     In Teva’s Notice Letter, Teva also notified Pfizer that, as part of its ANDA, Teva

had filed certifications of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C.

§ 355 (j)(2)(B)(iv), with respect to the ’489 patent. On information and belief, Teva submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’489 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Teva’s ANDA Product.

       89.      Teva’s ANDA Product and the use of Teva’s ANDA Product are covered by at

least claims 1–7 and 9 of the ’489 patent.

       90.     In Teva’s Notice Letter, Teva did not contest the infringement of claim 1–7 and 9

of the ’489 patent on any basis other than the alleged invalidity of those claims.

       91.     Teva’s submission of Teva’s ANDA for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Teva’s

ANDA Product before the expiration of the ’489 patent was an act of infringement of the ’489

patent under 35 U.S.C. § 271(e)(2)(A).

       92.     On information and belief, Teva will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Teva’s ANDA Product immediately and

imminently upon approval of its ANDA.




                                                 17
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 18 of 26 PageID #: 18




       93.     The manufacture, use, sale, offer for sale, or importation of Teva’s ANDA

Product would infringe one or more claims of the ’489 patent, including, inter alia, claims 1–7

and 9 of the ’489 patent.

       94.     On information and belief, the manufacture, use, sale, offer for sale, or

importation of Teva’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would infringe one or more claims of the ’489 patent, including, inter alia,

claims 1–7 and 9 of the ’489 patent.

       95.     On information and belief, Teva plans and intends to, and will, actively induce

infringement of the ’489 patent when Teva’s ANDA is approved, and plans and intends to, and

will, do so immediately and imminently upon approval. Teva’s activities will be done with

knowledge of the ’489 patent and specific intent to infringe that patent.

       96.     On information and belief, Teva knows that Teva’s ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’489 patent, that

Teva’s ANDA Product is not a staple article or commodity of commerce, and that Teva’s ANDA

Product and its proposed labeling are not suitable for substantial noninfringing use.            On

information and belief, Teva plans and intends to, and will, contribute to infringement of the

’489 patent immediately and imminently upon approval of Teva’s ANDA.

       97.     Notwithstanding Teva’s knowledge of the claims of the ’489 patent, Teva has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Teva’s

ANDA Product with its product labeling following FDA approval of Teva’s ANDA prior to the

expiration of the ’489 patent.




                                                 18
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 19 of 26 PageID #: 19




          98.    The foregoing actions by Teva constitute and/or will constitute infringement of

the ’489 patent; active inducement of infringement of the ’489 patent; and contribution to the

infringement by others of the ’489 patent.

          99.    On information and belief, Teva has acted with full knowledge of the ’489 patent

and without a reasonable basis for believing that it would not be liable for infringement of the

’489 patent; active inducement of infringement of the ’489 patent; and/or contribution to the

infringement by others of the ’489 patent.

          100.   Pfizer will be substantially and irreparably damaged by infringement of the ’489

patent.

          101.   The Court should declare that the commercial manufacture, use, sale, offer for

sale or importation of Teva’s ANDA Product with its proposed labeling, or any other Teva drug

product that is covered by or whose use is covered by the ’489 patent, will infringe, induce the

infringement of, and contribute to the infringement by others of the ’489 patent, and that the

claims of the ’489 patent are not invalid.

                     COUNT V - INFRINGEMENT OF THE ’168 PATENT

          102.   Pfizer incorporates each of the preceding paragraphs 1–101 as if fully set forth

herein.

          103.   The inventors named on the ’168 patent are Mark Barvian, Richard J. Booth, John

Quin, III, Joseph T. Repine, Derek J. Sheehan, Peter L. Toogood, Scott N. Vanderwel, and

Hairong Zhou.

          104.   The ’168 patent, entitled “2-(pyridin-2-ylamino)-pyrido [2,3-d]pyrimidin-7-ones”

(attached as Exhibit C), was duly and legally issued on November 25, 2008.

          105.   Pfizer is the owner and assignee of the ’168 patent.




                                                  19
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 20 of 26 PageID #: 20




       106.    The ’168 patent claims, inter alia, “[a] method of treating breast cancer in a

mammal comprising administering to said mammal an amount of a compound of” the formula

recited in claim 1 of the ’168 patent.

       107.    IBRANCE®, as well as methods of using IBRANCE®, are covered by one or

more claims of the ’168 patent, including claim 1 of the ’168 patent, and the ’168 patent has been

listed in connection with IBRANCE® in the FDA’s Orange Book.

       108.    In Teva’s Notice Letter, Teva notified Pfizer of the submission of Teva’s ANDA

to the FDA. The purpose of this submission was to obtain approval under the FDCA to engage

in the commercial manufacture, use, offer for sale, sale and/or importation of Teva’s ANDA

Product prior to the expiration of the ’168 patent.

       109.    In Teva’s Notice Letter, Teva also notified Pfizer that, as part of its ANDA, Teva

had filed certifications of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C.

§ 355 (j)(2)(B)(iv), with respect to the ’168 patent. On information and belief, Teva submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’168 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Teva’s ANDA Product.

       110.    The use of Teva’s ANDA Product is covered by claims 1–4 of the ’168 patent.

       111.    In Teva’s Notice Letter, Teva did not contest the infringement of claim 1–4 of the

’168 patent on any basis other than the alleged invalidity of those claims.

       112.     Teva’s submission of Teva’s ANDA for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Teva’s

ANDA Product before the expiration of the ’168 patent was an act of infringement of the ’168

patent under 35 U.S.C. § 271(e)(2)(A).




                                                 20
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 21 of 26 PageID #: 21




       113.    On information and belief, Teva will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Teva’s ANDA Product immediately and

imminently upon approval of its ANDA.

       114.    The manufacture, use, sale, offer for sale, or importation of Teva’s ANDA

Product would directly and/or indirectly infringe claims 1–4 of the ’168 patent.

       115.    On information and belief, the manufacture, use, sale, offer for sale, or

importation of Teva’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would directly and/or indirectly infringe claims 1–4 of the ’168 patent.

       116.    On information and belief, Teva plans and intends to, and will, actively induce

infringement of the ’168 patent when Teva’s ANDA is approved, and plans and intends to, and

will, do so immediately and imminently upon approval. Teva’s activities will be done with

knowledge of the ’168 patent and specific intent to infringe that patent.

       117.    On information and belief, Teva knows that Teva’s ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’168 patent, that

Teva’s ANDA Product is not a staple article or commodity of commerce, and that Teva’s ANDA

Product and its proposed labeling are not suitable for substantial noninfringing use.            On

information and belief, Teva plans and intends to, and will, contribute to infringement of the

’168 patent immediately and imminently upon approval of Teva’s ANDA.

       118.    Notwithstanding Teva’s knowledge of the claims of the ’168 patent, Teva has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Teva’s

ANDA Product with its product labeling following FDA approval of Teva’s ANDA prior to the

expiration of the ’168 patent.




                                                 21
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 22 of 26 PageID #: 22




          119.   The foregoing actions by Teva constitute and/or will constitute infringement of

the ’168 patent; active inducement of infringement of the ’168 patent; and contribution to the

infringement by others of the ’168 patent.

          120.   On information and belief, Teva has acted with full knowledge of the ’168 patent

and without a reasonable basis for believing that it would not be liable for infringement of the

’168 patent; active inducement of infringement of the ’168 patent; and/or contribution to the

infringement by others of the ’168 patent.

          121.   Pfizer will be substantially and irreparably damaged by infringement of the ’168

patent.

          122.   Unless Teva is enjoined from infringing the ’168 patent, actively inducing

infringement of the ’168 patent, and contributing to the infringement by others of the ’168

patent, Pfizer will suffer irreparable injury. Pfizer has no adequate remedy at law.

                         COUNT VI - DECLARATORY JUDGMENT
                         OF INFRINGEMENT OF THE ’168 PATENT

          123.   Pfizer incorporates each of the preceding paragraphs 1–122 as if fully set forth

herein.

          124.   The Court may declare the rights and legal relations of the parties pursuant to

28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Pfizer on the

one hand and Teva on the other regarding Teva’s infringement, active inducement of

infringement, and contribution to the infringement by others of the ’168 patent, and/or validity of

the ’168 patent.

          125.   The ’168 patent claims, inter alia, “[a] method of treating breast cancer in a

mammal comprising administering to said mammal an amount of a compound of” the formula

recited in claim 1 of the ’168 patent.



                                                22
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 23 of 26 PageID #: 23




       126.    In Teva’s Notice Letter, Teva notified Pfizer of the submission of Teva’s ANDA

to the FDA. The purpose of this submission was to obtain approval under the FDCA to engage

in the commercial manufacture, use, offer for sale, sale and/or importation of Teva’s ANDA

Product prior to the expiration of the ’168 patent.

       127.    In Teva’s Notice Letter, Teva also notified Pfizer that, as part of its ANDA, Teva

had filed certifications of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C.

§ 355 (j)(2)(B)(iv), with respect to the ’168 patent. On information and belief, Teva submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’168 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Teva’s ANDA Product.

       128.    The use of Teva’s ANDA Product is covered by claims 1–4 of the ’168 patent.

       129.    In Teva’s Notice Letter, Teva did not contest the infringement of claim 1–4 of the

’168 patent on any basis other than the alleged invalidity of those claims.

       130.     Teva’s submission of Teva’s ANDA for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Teva’s

ANDA Product before the expiration of the ’168 patent was an act of infringement of the ’168

patent under 35 U.S.C. § 271(e)(2)(A).

       131.    On information and belief, Teva will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Teva’s ANDA Product immediately and

imminently upon approval of its ANDA.

       132.    The manufacture, use, sale, offer for sale, or importation of Teva’s ANDA

Product would directly and/or indirectly infringe claims 1–4 of the ’168 patent.




                                                 23
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 24 of 26 PageID #: 24




       133.    On information and belief, the manufacture, use, sale, offer for sale, or

importation of Teva’s ANDA Product in accordance with, and as directed by, its proposed

product labeling would directly and/or indirectly infringe claims 1–4 of the ’168 patent.

       134.    On information and belief, Teva plans and intends to, and will, actively induce

infringement of the ’168 patent when Teva’s ANDA is approved, and plans and intends to, and

will, do so immediately and imminently upon approval. Teva’s activities will be done with

knowledge of the ’168 patent and specific intent to infringe that patent.

       135.    On information and belief, Teva knows that Teva’s ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’168 patent, that

Teva’s ANDA Product is not a staple article or commodity of commerce, and that Teva’s ANDA

Product and its proposed labeling are not suitable for substantial noninfringing use.            On

information and belief, Teva plans and intends to, and will, contribute to infringement of the

’168 patent immediately and imminently upon approval of Teva’s ANDA.

       136.    Notwithstanding Teva’s knowledge of the claims of the ’168 patent, Teva has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Teva’s

ANDA Product with its product labeling following FDA approval of Teva’s ANDA prior to the

expiration of the ’168 patent.

       137.    The foregoing actions by Teva constitute and/or will constitute infringement of

the ’168 patent; active inducement of infringement of the ’168 patent; and contribution to the

infringement by others of the ’168 patent.

       138.    On information and belief, Teva has acted with full knowledge of the ’168 patent

and without a reasonable basis for believing that it would not be liable for infringement of the




                                                 24
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 25 of 26 PageID #: 25




’168 patent; active inducement of infringement of the ’168 patent; and/or contribution to the

infringement by others of the ’168 patent.

          139.   Pfizer will be substantially and irreparably damaged by infringement of the ’168

patent.

          140.   The Court should declare that the commercial manufacture, use, sale, offer for

sale or importation of Teva’s ANDA Product with its proposed labeling, or any other Teva drug

product that is covered by or whose use is covered by the ’168 patent, will infringe, induce the

infringement of, and contribute to the infringement by others of the ’168 patent, and that the

claims of the ’168 patent are not invalid.

                                    PRAYER FOR RELIEF

          WHEREFORE, Pfizer requests the following relief:

          (a)    A judgment that each of the patents-in-suit has been infringed under 35 U.S.C.

§ 271(e)(2) by Teva’s submission to the FDA of Teva’s ANDA;

          (b)    A judgment ordering that the effective date of any FDA approval of commercial

manufacture, use, or sale of Teva’s ANDA Products, or any other drug product that infringes or

the use of which infringes one or more of the patents-in-suit, be not earlier than the latest of the

expiration dates of said patents, inclusive of any extension(s) and additional period(s) of

exclusivity;

          (c)    A preliminary and permanent injunction enjoining Teva, and all persons acting in

concert with Teva, from the commercial manufacture, use, sale, offer for sale, or importation into

the United States of Teva’s ANDA Products, or any other drug product covered by or whose use

is covered by one or more of the patents-in-suit, prior to the expiration of said patents, inclusive

of any extension(s) and additional period(s) of exclusivity;




                                                25
 Case 1:19-cv-00759-CFC Document 1 Filed 04/25/19 Page 26 of 26 PageID #: 26




       (d)       A judgment declaring that the commercial manufacture, use, sale, offer for sale or

importation of Teva’s ANDA Products, or any other drug product which is covered by or whose

use is covered by one-or-more of the patents-in-suit, prior to the expiration of said patents, will

infringe, induce the infringement of, and contribute to the infringement by others of, said patents;

       (e)       A declaration that this is an exceptional case and an award of attorneys’ fees

pursuant to 35 U.S.C. § 285;

       (f)       Costs and expenses in this action; and

       (g)       Such further and other relief as this Court may deem just and proper.


                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Jack B. Blumenfeld
                                                    _________________________________
                                                    Jack B. Blumenfeld (#1014)
                                                    Megan E. Dellinger (#5739)
                                                    1201 North Market Street
                                                    P.O. Box 1347
OF COUNSEL:                                         Wilmington, DE 19899-1347
                                                    (302) 658-9200
David I. Berl                                       jblumenfeld@mnat.com
Christopher J. Mandernach                           mdellinger@mnat.com
Michael Xun Liu
WILLIAMS & CONNOLLY LLP                             Attorneys for Plaintiffs
725 Twelfth Street, N.W.
Washington, DC 20005
(202) 434-5000

April 25, 2019




                                                 26
